                                                                    JS-6


 1   MICHAEL J. ROESSNER, DC SBN 501875
     Email: Roessnerm@sec.gov
 2   Attorney for Plaintiff
     Assistant Chief Litigation Counsel
 3   Division of Enforcement
     Securities and Exchange Commission
 4   100 F. Street NE, Mail Stop 5631
     Washington, D.C. 20549
 5   Telephone: (202) 551-4347
     Facsimile: (703) 813-9366
 6
 7                     UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
     SECURITIES AND EXCHANGE
 9                                                 Case No.: 2:19-mc-129
     COMMISSION,
10                                                 FINAL JUDGMENT
                  Plaintiff/Petitioner,
11
12         v.
13   PETER ANTHONY DECICCO, JR.,
14
15                Defendant/Respondent.

16
17
           The Plaintiff Securities and Exchange Commission (the “Commission”)
18
     applied to this Court for a Judgment pursuant to Section 20(c) of the Securities Act
19
     of 1933 (“Securities Act”), 15 U.S.C. § 77t(c), to enforce compliance by
20
     Respondent Peter Anthony DeCicco, Jr. (“DeCicco” or “Respondent”) with a final
21
     Commission order entered against him on October 16, 2017. This Commission
22
     order required Respondent to pay a civil penalty of $50,000, plus outstanding
23
     interest pursuant to 31 U.S.C. § 3717, and DeCicco having entered into a Consent
24
     to the entry of a Judgment by this Court, and it appearing to the Court that such a
25
     Judgment should enter, it is hereby:
26
27
28


                                               1
 1                                            I.
 2
           ORDERED, ADJUDGED, AND DECREED that the Commission Order is
 3
 4   enforced.

 5                                           II.
 6
           FURTHER ORDERED, ADJUDGED, AND DECREED, that DeCicco
 7
 8   shall pay to the Commission a civil money penalty of $50,000, plus outstanding
 9   interest pursuant to 31 U.S.C. § 3717 until the entry of Judgment, together with
10
     postjudgment interest pursuant to 28 U.S.C. § 1961 from the date of the entry of
11
12   this Judgment.
13                                           III.
14
           FURTHER ORDERED, ADJUDGED, AND DECREED, that DeCicco
15
16   shall make payment in one of the following ways:
17         (1)   DeCicco may transmit payment electronically to the Commission,
18
     which will provide detailed ACH transfer/Fedwire instructions upon request;
19
20         (2)   DeCicco may make direct payment from a bank account via Pay.gov
21   through the SEC website at http://www.sec.gov/about/offices/ofm.htm; or
22
           (3)   DeCicco may pay by certified check, bank cashier’s check, or United
23
24   States postal money order, made payable to the Securities and Exchange
25   Commission and hand-delivered or mailed to:
26
           Enterprise Services Center
27         Accounts Receivable Branch
28         HQ Bldg., Room 181, AMZ-341
           6500 South MacArthur Boulevard
                                              2
 1         Oklahoma City, OK 73169
 2
        Payments by check or money order must be accompanied by a cover letter
 3
 4   identifying DeCicco as Defendant in this action, and the name of this Court and the

 5   docket number of this action; a copy of the cover letter and check or money order
 6
     must be sent to Michael J. Roessner, Securities and Exchange Commission, 100 F
 7
 8   Street, NE, Mail stop 5631, Washington, DC 20549-0022. Upon such payments
 9   being fully made, the Commission will provide DeCicco with a full satisfaction of
10
     judgment and discharge any judgment lien it may have docketed.
11
12                                            IV.
13         FURTHER ORDERED, ADJUDGED, AND DECREED that the Court,
14
     subject to the foregoing, may order such relief as may be necessary for
15
16   enforcement of any order of this Court as to the civil monetary penalty pursuant to
17   the Federal Debt Collection Procedures Act, 28 U.S.C. §§ 3001 – 3308.
18
                                             V.
19
20         FURTHER ORDERED, ADJUDGED, AND DECREED that the hearing
21   set for July 29, 2019, is cancelled.
22
                                             VI.
23
24
25         //
26
           //
27
28         //


                                              3
 1         FURTHER ORDERED, ADJUDGED, AND DECREED that the Court
 2
     shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
 3
 4   Judgment. Post Judgment interest shall accrue pursuant to 28 U.S.C. § 1961.

 5         Dated:               July 11, 2019
 6
 7
 8
 9                                           UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                4
